DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. This is in response to the amendments filed on 12/7/2021. Claims 1 -18 have been amended. Claims 1-6 and 10-15 are currently pending and have been considered below.

Allowable Subject Matter
3.    Claims 1-6 and 10-15 are allowed as amended.

4.    The following is an examiner’s statement of reasons for allowance: The examiner finds novel over the prior art of record and newly searched art the feature whereby re-encrypting, by the authentication framework, the encrypted payload: sending, by the authentication framework, the encrypted payload and the session identifier to the authorization platform…The closest prior art being “Cummins” (US 20140310182 A1), “Ngo” (US 20150178724 A1), “Li” (US 20180189476), and newly cited “Ng” (US 10009321 B2). Cummins discloses a a method for outputting information on a display of a mobile device 104, the method comprising: transmitting, by the mobile device, a request to a server for one or more tokens; receiving, by the mobile device, one or more Ngo discloses a system that provide techniques for enhancing the security of a communication device (e.g., a portable communication device) when conducting a transaction using the communication device. The techniques described herein can be used with a communication device that may or may not have a secure element, because the techniques do not require the use of a secure element to safeguard account credentials. Li discloses a remote authentication method and system and a remote account opening method and system. The remote authentication method includes: by an electronic cipher device, acquiring information to be validated, generating and displaying a graphic identification code on the basis of the information to be validated; by a terminal, acquiring a picture including a facial image of a user and the graphic identification code displayed on the electronic cipher device and transmitting the picture to a background server; and by the background server, receiving the picture and validating the graphic identification code and the facial image of the user provided on the picture. Newly searched Ng. discloses a Systems and methods for digital identity verification are disclosed. In one embodiment, in an information processing apparatus comprising at least one computer processor, a method for digital identify verification.

5. What is missing from the prior art of record is a method and system to include decrypting, by the authentication framework, the encrypted payload validating, by the 
timestamp, that the expiring authentication code is unexpired  re-encrypting, by the authentication framework, the encrypted payload :sending, by the authentication framework, the encrypted payload and the session identifier to the authorization platform.

Thus the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 1 and 10. Therefore claims 1 and 10 are deemed allowable over the prior art of record. The corresponding depending claims that further limit claims 1 and 10 also contain allowable subject matter by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 2491
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491